Citation Nr: 1605937	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), secondary to medication taken for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran later testified before the undersigned at an August 2015 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's ED is due to medications prescribed for his service-connected PTSD.


CONCLUSION OF LAW

ED was caused or aggravated by medication prescribed for a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for ED.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he has ED, secondary to medication he takes for his service-connected PTSD.  He reports that he took Prozac for his mood disorder (PTSD) between 1996 and 2004, and that he experienced ED at that time.  He contends that he did not have problems with ED before taking the medication.  He reported during his April 2013 VA examination, discussed further below, that in 2004, he was switched to Paxil and started treatment with Levitra in 2008, and also experienced ED at that time.

The Veteran was afforded a VA examination in April 2013, in response to his claim.  The examiner noted that the Veteran reported that he started having ED about 4-5 years prior (2008 or so), and that his answers about when he first started having ED were vague and non-specific.  The examiner also noted that the Veteran started having treatment with Levitra in 2008, which was about the time he had given historically as having the onset of the ED.  The examiner opined that it is less likely as not that the medication the Veteran is taking for his mood, Paxil, is the cause or is related to his diagnosed ED.  In this regard, he noted that the Veteran was on Prozac for years prior to the current Paxil.  They are similar chemically and have a similar side effect profile and the Prozac apparently did not cause any significant sexual dysfunction.  He noted further that the Veteran was on Paxil by his history for about 4 years with no sexual dysfunction.  In conclusion, he stated that it is not clear what the cause of the Veteran's sexual dysfunction is related to at this time, but it seems less likely as not that it is caused by or related to his taking Paxil.  

In addition, the examiner noted that the Veteran had a serious lower back injury in 2006 and had surgery to stabilize the entire lumbar spine at that time.  Harrington rods were place in a 14-hour surgery.  His records regarding the injury and its treatment show he had an L2 fracture and paresis of the lower extremities.  He had laminectomies at Ll and L2.  He had reduction of the fracture at L2 and fusion from T10 through L4.  It was estimated by the surgeon since he had ankylosing spondylitis and has significant disease of his spine already that he had a 30 % chance of paralysis of the lower extremities.  There was an extensive epidural hematoma that was removed.  This surgery lasted about 9 hours.  The examiner also noted that the Veteran did not get his requested lab work done- free testosterone FSH, LH and prolactin, and the results could have implications about his ED, but were not available.  

During his August 2015 Video Conference hearing, the Veteran acknowledged that he mistakenly told the VA examiner that he did not start experiencing ED until approximately 2008, several years after he stopped taking Prozac.  However, he testified that he does experience memory loss, as a result of his PTSD, and it was not until his wife reminded him that he actually initially started experiencing ED when he began taking Prozac, that he realized he had reported the onset of his symptoms incorrectly.  Following his VA examination, the Veteran submitted statements, attempting to clarify the error he made when reporting the onset of his symptoms to the VA examiner.  In addition, the Veteran's wife has submitted a statement in support of his claim, wherein she notes that the Veteran did in fact initially experience symptoms of ED when he started taking Prozac.  

The VA examiner provided a very thorough opinion and rationale.  However, due to no fault of his own, his opinion was based on an inaccurate factual premise, i.e. that the Veteran did not start to experience ED until approximately 2008, several years after he stopped taking Prozac and several years after he started taking Paxil.  As the Veteran has clarified, he actually started experiencing ED for the first time, when he was treated with Prozac, and he continued to experience it with subsequent medications he has been prescribed to treat his mood disorder (PTSD).  As such, the Board finds that the April 2013 VA examiner's opinion is inadequate for evaluation purposes.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

The Veteran is competent to report observable medical evidence, such as the onset of his ED, and when he began certain medications and his wife is also competent to report the onset of his ED, as it encompasses symptoms that she would have observed herself.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board additionally finds credible his reports that his ED had its onset after he started his initial PTSD medication and that it has continued with all of his PTSD medications.  Moreover, the Board finds that it is reasonable to infer from the April 2013 opinion that had the examiner known the correct onset date of the Veteran's ED, he would have provided an opinion in favor of the claim.

In light of the foregoing, the Board finds the evidence to be at least in relative equipoise with respect to establishing that the Veteran's ED is secondary to medication prescribed for his service-connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2015).  Resolving reasonable doubt in favor of the Veteran, service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


